         Case 1:18-cr-00442-AJN Document 120 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                       7/28/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–                                                18-cr-442 (AJN)

  Miguel Zubiate,                                                        ORDER

                         Defendant.


ALISON J. NATHAN, District Judge:

       By letter dated June 25, 2020, Defendant Miguel Zubiate requested that this Court

reconsider its June 12, 2020 Order denying his motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A). Dkt. No. 119. The Court interprets Defendant’s letter as a motion for

reconsideration. The Government is hereby ordered to respond to Defendant’s motion for

reconsideration by 5:00 p.m. on August 11, 2020. The Defendant may file a reply on or before

August 27, 2020. The Clerk of Court is respectfully directed to mail a copy of this order to the

Defendant.

       SO ORDERED.

 Dated: July 28, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
